Citation Nr: 1814885	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-39 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether a November 1969 rating decision involved Clear and Unmistakable Error (CUE) in reducing the evaluation assigned for the Veteran's service-connected lumbosacral strain from 20 to 10 percent prospectively effective February 1, 1970.


REPRESENTATION

Appellant represented by:	Nancy Y. Morgan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran had honorable, active military service from August 1961 to August 1964.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2013 rating decision and more recent August 2015 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In February 2015, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A copy of the hearing transcript is in the claims file, which is entirely paperless, so the records are being maintained electronically.

In July 2015, the Board remanded this claim for further development.  Subsequently, in November 2015, the Board denied the Veteran's claim as to whether a November 1969 rating decision involved CUE in reducing the evaluation assigned for his service-connected lumbosacral strain from 20 to 10 percent.  He appealed that decision to the U.S. Court of Appeals for Veteran's Claims (Veterans Court/CAVC).  In June 2017, the Court issued a Memorandum Decision vacating the Board's November 2015 decision denying this claim and remanding this claim to the Board for further development and re-adjudication in compliance with the memorandum decision.  In furtherance of this, the Board in turn is REMANDING this claim to the Agency of Original Jurisdiction (AOJ).


Also note, however, that additionally in the November 2015 Board decision it was determined there was no CUE in an October 1964 rating decision that had assigned the initial 20 percent disability rating for the Veteran's service-connected lumbosacral strain.  And in the June 2017 Memorandum Decision, the Court clarified that the Veteran had not raised any arguments related to that portion of the Board's decision, so the Court considered that other CUE claim abandoned.  See Pederson v. McDonald, 27 Vet. App. 276, 285 (2015)(en banc) (holding that, where an appellant abandons an issue or claim, the Court will not address it).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


REMAND

In the June 2017 Memorandum Decision, the Court noted that the RO initially assigned a 20 percent disability rating, effective August 3, 1964, for the Veteran's service-connected lumbosacral strain.  Following an October 1969 VA examination, the RO issued a rating decision on November 7, 1969, reducing the Veteran's disability rating from 20 percent to 10 percent, effective February 2, 1970.  Because the Veteran's disability rating continued at the same level for more than five years, the rating agency was required to consider "whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life."  38 C.F.R. § 3.344(a) (1969).  

In the November 2015 decision, the Board stated that "although the RO did not specifically address" whether the improvement of the Veteran's "service-connected back disability would be maintained under the ordinary conditions of life" in accordance with 38 C.F.R. § 3.344(a), "the recitation of evidence pertaining to limitation of motion of the spine, instances of painless motion, and the Veteran's ability to walk erect and without a limp pertain to the functional impairment associated with the disability" was noted.  The Board subsequently concluded that the RO "weighed the medical and lay evidence and determined that the improvement in his disability would be maintained under the ordinary conditions of life based on the functional factors and impairment demonstrated during the October 1969 VA examination."
The Court noted that although the Board ultimately concluded that the RO "determined that the improvement in [the Veteran's] disability would be maintained under the ordinary conditions of life," the RO never stated that conclusion.  The Court concluded that because the Board's findings appeared to conflict with the rating decision, a remand was required so that the Board could address whether the RO was required at the time of its 1969 adjudication to make an explicit statement regard the maintenance of lifetime improvement under ordinary conditions of life. A "retrospective" medical opinion, based on the October 1969 VA examination, therefore is needed to determine whether the improvement in the Veteran's service-connected lumbosacral strain would be maintained under the ordinary conditions of life.  Chotta v. Peake, 22 Vet. App. 80 (2008).

Accordingly, this claim is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a "retrospective" medical opinion, based exclusively on the October 1969 VA examination report, concerning whether the improvement in the Veteran's service-connected lumbosacral strain noted during that evaluation would be maintained under the ordinary conditions of life.

It therefore is most essential that the "retrospective" opinion have supporting rationale consistent with the evidence of record (correct facts).  If per chance this additional examiner finds it impossible to provide a response without resorting to mere speculation, he or she should so indicate but, even more importantly, provide some explanation as to why a sufficiently definitive response is not possible or feasible.

2. Then readjudicate this CUE claim in light of this and all other additional evidence.  If this claim continues to be denied, or is not granted to the Veteran's satisfaction, then send him and his attorney a Supplemental Statement of the Case (SSOC) and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

